

Exhibit 10.1


 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is dated as of
April 5, 2011 by and among INVACARE CORPORATION, an Ohio corporation (the
"Company"), the other Borrowers party hereto, the Guarantors party hereto, the
Lenders (as defined in the Credit Agreement, defined herein) and PNC BANK,
NATIONAL ASSOCIATION, a national banking association, in its capacity as
administrative agent (the "Administrative Agent").
 
WITNESSETH:
 
WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement dated as of October 28, 2010 (as
amended, restated, modified or supplemented from time to time, the "Credit
Agreement");
 
WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
wish to amend the Credit Agreement, as hereinafter provided.
 
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:
 
1. Recitals.  The foregoing recitals are incorporated herein by reference.
 
2. Defined Terms.  All terms used in this Amendment and not otherwise defined
herein shall have the meaning given to them in the Credit Agreement, as amended
hereby.
 
3. Amendments to Credit Agreement.
 
(a) The first paragraph of the definition of "Pricing Grid" set forth in
Section 1.1 [Certain Definitions] of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
Pricing Grid shall mean the pricing grid, with pricing expressed in basis
points, set forth below and subject to the limitations and conditions set forth
below:
 
 
 

--------------------------------------------------------------------------------

 
 
Tier
Consolidated
Leverage Ratio
Commitment
Fee (basis points)
Letter of Credit Fee (basis points)
Revolving Credit Base Rate Spread (basis points)
Revolving Credit Euro-Rate Spread (basis points)
V
Greater than or equal to 2.75 to 1.00
40.0
225
125
225
IV
Greater than or equal to 2.00 to 1.00 but less than 2.75 to 1.00
35.0
200
100
200
III
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
30.0
175
75
175
II
Greater than or equal to 1.00 to 1.00
but less than 1.50 to 1.00
25.0
150
50
150
 
I
 
 
Less than 1.00 to 1.00
 
20.0
 
125
 
25
 
125



(b) Section 8.2.5 [Dividends and Related Distributions] of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
 
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, make or pay, or agree to become or remain liable to make or pay, any
dividend or other distribution of any nature (whether in cash, property,
securities or otherwise) on account of or in respect of its shares of capital
stock, partnership interests, limited liability company interests or other
Equity Interests or any payment (including whether in cash, securities or other
property) including any sinking fund or similar deposit on account of the
purchase, redemption, retirement or acquisition of its shares of capital stock
(or warrants, options or rights therefor), partnership interests, limited
liability company interests or other Equity Interests, except: (a) dividends or
other distributions payable by any Subsidiary, directly or indirectly, to the
Company, by any Domestic Loan Party to another Domestic Loan Party, by any
Foreign Guarantor to a Foreign Borrower or another Foreign Guarantor or by a
Subsidiary that is not a Loan Party to another Subsidiary; (b) the Company and
each Subsidiary may declare and make dividend payments or other distributions
payable solely in the common stock or other common Equity Interests of such
Person; (c) repurchases or redemptions by the Company of any Equity Interests in
the Company (i) in an amount not to exceed $40,000,000 in the aggregate for the
most recently completed three (3) fiscal quarters of the Company and the fiscal
quarter in which the repurchase or redemption is proposed to be made if the
Consolidated Leverage Ratio as of the most recent fiscal quarter then ended is
equal to or less than 2.25 to 1.00 or (ii) in an amount not to exceed $5,000,000
in the aggregate for the most recently completed three (3) fiscal quarters of
the Company and the fiscal quarter in which the repurchase or redemption is
proposed to be made if the Consolidated Leverage Ratio as of the most recent
fiscal quarter then ended is greater than 2.25 to 1.00 provided that, prior to
consummating any such repurchase or redemption, the Company shall demonstrate to
the satisfaction of the Administrative Agent that after giving effect to such
repurchase or redemption on a Pro Forma Basis, the Loan Parties shall be in
compliance with their financial covenants set forth in this Agreement and shall
certify that no Event of Default exists; (d) except to the extent the Net Cash
Proceeds thereof are required to be applied to the prepayment of the Loans
pursuant to Section 5.7.3 [Equity Issuances], the Company and each Subsidiary
may purchase, redeem or otherwise acquire its common Equity Interests with the
proceeds received from the substantially concurrent issue of new common Equity
Interests so long as no Event of Default exists at the time of such purchase,
redemption or acquisition; and (e) dividends on the common and preferred stock
of the Company in an aggregate amount not to exceed $5,000,000 per annum.  The
Loan Parties shall not be considered to have violated clause (c) of this
Section 8.2.5 [Dividends and Related Distributions] if the Company shall have
satisfied the requirements of such clause at the time of the repurchase or
redemption, irrespective of whether the Consolidated Leverage Ratio calculation,
for the fiscal quarter in which such repurchase or redemption shall have been
made or any subsequent fiscal quarter, would not permit such purchase or
redemption.
 
 
2

--------------------------------------------------------------------------------

 
4. Conditions Precedent.  The effectiveness of this Amendment is subject to the
receipt by the Administrative Agent on behalf of the Lenders of the following,
in form and substance satisfactory to the Administrative Agent, and the first
date on which the Loan Parties have satisfied all of the following conditions to
the satisfaction of the Administrative Agent shall be referred to as the
"Effective Date".
 
(a) Counterparts.  The Administrative Agent shall have received from the
Borrowers, the Guarantors and the Lenders an executed counterpart original of
this Amendment and of the First Amendment to Security Agreement in the form
attached hereto as Exhibit A.
 
(b) Legal Details.  All legal details and proceedings in connection with the
transactions contemplated by this Amendment shall be in form and substance
satisfactory to the Administrative Agent.
 
(c) Payment of Amendment Fee and Other Fees.  The Borrowers shall have paid or
caused to be paid to the Administrative Agent for the account of the Lenders an
amendment fee equal to .125% (twelve and one-half basis points) of each Lenders'
Commitment, and the Borrowers unconditionally agree to pay and reimburse the
Administrative Agent and hold the Administrative Agent harmless against
liability for the payment of all reasonable out-of-pocket costs, expenses and
disbursements, including, without limitation, reasonable expenses of counsel,
incurred by the Administrative Agent in connection with the development,
preparation and execution of this Amendment and all other documents or
instruments to be delivered in connection herewith.
 
5. Representations and Warranties of the Loan Parties.  Each Loan Party
covenants and agrees with and represents and warrants to the Administrative
Agent and the Lenders as follows:
 
(a) such Loan Party possesses all of the powers requisite for it to enter into
and carry out the transactions of such Loan Party referred to herein and to
execute, enter into and perform the terms and conditions of this Amendment and
any other documents contemplated herein that are to be performed by such Loan
Party; and that any and all actions required or necessary pursuant to such Loan
Party's organizational documents or otherwise have been taken to authorize the
due execution, delivery and performance by such Loan Party of the terms and
conditions of this Amendment and said other documents, and that such execution,
delivery and performance will not conflict with, constitute a default under or
result in a breach of any applicable Law or any agreement, instrument, order,
writ, judgment, injunction or decree to which such Loan Party is a party or by
which the Borrower or any of its properties are bound, and that all consents,
authorizations and/or approvals required or necessary from any third parties in
connection with the entry into, delivery and performance by the Borrower of the
terms and conditions of this Amendment, the said other documents and the
transactions contemplated hereby have been obtained by the Borrower and are in
full force and effect;
 
 
3

--------------------------------------------------------------------------------

 
(b) this Amendment and any other documents contemplated herein constitute the
valid and legally binding obligations of such Loan Party, enforceable against
such Loan Party in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws and by general equitable principles,
whether enforcement is sought by proceedings at law or in equity;
 
(c) all representations and warranties made by such Loan Party in the Loan
Documents are true and correct in all material respects as of the date hereof
(except for those representations and warranties qualified by reference to a
Material Adverse Change or other reference to materiality, which are true and
correct), with the same force and effect as if all such representations and
warranties were fully set forth herein and made as of the date hereof and such
Loan Party has complied with all covenants and undertakings in the Loan
Documents;
 
(d) the execution and delivery of this Amendment is not intended to and shall
not cause or result in a novation with regard to the existing indebtedness of
the Borrowers to the Administrative Agent or any Lender, which indebtedness
shall continue without interruption and has not been discharged;
 
(e) (i) after giving effect to this Amendment, no Event of Default has occurred
and is continuing under the Loan Documents; (ii) and there exist no defenses,
offsets, counterclaims or other claims with respect to the obligations and
liabilities of such Loan Party under the Credit Agreement or any of the other
Loan Documents; and
 
(f) such Loan Party hereby ratifies and confirms in full its duties and
obligations under the Loan Documents, as modified hereby.
 
6. References to Credit Agreement.  From and after the Effective Date, any
references to the Credit Agreement contained in any of the Loan Documents shall
be deemed to refer to the Credit Agreement as amended hereby and as further
amended, restated, modified or supplemented from time to time.
 
7. Successors and Assigns.  This Amendment shall apply to and be binding upon,
and shall inure to the benefit of, each of the other parties hereto and their
respective successors and assigns permitted under the Credit Agreement.  Nothing
expressed or referred to in this Amendment is intended or shall be construed to
give any person or entity other than the parties hereto a legal or equitable
right, remedy or claim under or with respect to this Amendment or any Loan
Documents, it being the intention of the parties hereto that this Amendment and
all of its provisions and conditions are for the sole and exclusive benefit of
the parties hereto.
 
 
4

--------------------------------------------------------------------------------

 
8. Severability.  If any one or more of the provisions contained in this
Amendment or the Loan Documents shall be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained in this Amendment or the Loan Documents shall not in any
way be affected or impaired thereby, and this Amendment shall otherwise remain
in full force and effect.
 
9. Governing Law.  This Amendment shall be deemed to be a contract under the
Laws of the State of New York and shall, pursuant to the New York General
Obligations Law § 5-1401, for all purposes be governed by and construed in
accordance with the Laws of the State of New York.
 
10. Counterparts; Facsimile or Electronic Signatures.  This Amendment may be
executed in any number of counterparts each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute but one and the
same instrument.  Delivery of executed signature pages hereof by facsimile or
other electronic method of transmission (such as "pdf") from one party to
another shall constitute effective and binding execution and delivery thereof by
such party.  Any party that delivers its original counterpart signature to this
Amendment by facsimile or other electronic method of transmission hereby
covenants to personally deliver its original counterpart signature promptly
thereafter to the Administrative Agent.
 
[SIGNATURE PAGES FOLLOW]
 

 
5 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
 
BORROWERS:
 
INVACARE CORPORATION
                                                                                       
an Ohio corporation
 
By:         /s/ Robert K. Gudbranson
 
Name:         Robert K. Gudbranson
 
Title:           Treasurer
 
INVACARE AUSTRALIA PTY. LTD.
                                                                                       
an Australian proprietary limited company
 
By:      /s/ Robert K. Gudbranson
 
Name:       Robert K. Gudbranson
 
 
Title:
Attorney-In-Fact, by Power of Attorney dated October 21, 2010

 
INVACARE CANADA GENERAL PARTNER INC.
a Canadian corporation,
as general partner of, and for and on behalf of,
 
INVACARE CANADA L.P.
 
an Ontario limited partnership
 
By:         /s/ Robert K. Gudbranson
 
Name:          Robert K. Gudbranson
 
Title:           Treasurer
 
SCANDINAVIAN MOBILITY INTERNATIONAL APS a Danish limited liability company
 
By:         /s/ Robert K. Gudbranson
 
Name:          Robert K. Gudbranson
 
Title:           Attorney-In-Fact
 
INVACARE GERMANY HOLDING GMBH
                                                                                       
a German corporation
 
By:          /s/ Robert K. Gudbranson
 
Name:          Robert K. Gudbranson
 
Title:            Attorney-In-Fact
 

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
BORROWERS (continued):
 
INVACARE HOLDINGS C.V.
a limited partnership (commanditaire vennootschap) established under the laws of
the Netherlands
by Invacare Holdings, LLC
an Ohio limited liability company
as general partner (beherend vennoot)
 
By:           /s/ Robert K. Gudbranson
 
Name:           Robert K. Gudbranson
 
Title:            Treasurer
 
INVACARE HOLDINGS NEW ZEALAND
a New Zealand corporation
 
By:           /s/ Robert K. Gudbranson
 
Name:           Robert K. Gudbranson
 
Title:            Attorney
 
Witness:
Signature:
 /s/ Rachel Ann Sabato    

Full Name:        Rachel Ann Sabato
Address:          Calfee, Halter & Griswold LLP
                          800 Superior Avenue, Suite 1400
                          Cleveland, OH  44114
Occupation:    Paralegal/Notary
 
INVACARE HOLDING AS
a Norwegian corporation
 
By:           /s/ Robert K. Gudbranson
 
Name:           Robert K. Gudbranson
 
Title:            Attorney-In-Fact
 
INVACARE HOLDING TWO AB
a Swedish limited liability company
 
By:           /s/ Robert K. Gudbranson
 
Name:           Robert K. Gudbranson
 
Title:            Attorney-In-Fact
 
INVACARE INTERNATIONAL SÀRL
a Swiss corporation
 
By:           /s/ Robert K. Gudbranson
 
Name:           Robert K. Gudbranson
 
Title:            Attorney-In-Fact
 

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
BORROWERS (continued):
 
INVACARE LIMITED, [a company incorporated and registered under the laws of
England and Wales]
 
Acting By:   /s/ Robert K.
Gudbranson                                                            
Name:                Robert K. Gudbranson
Title:                  Director
 
 
In presence of:
Signature:
 /s/ Rachel Ann Sabato    

Full Name:        Rachel Ann Sabato
Address:          Calfee, Halter & Griswold LLP
800 Superior Avenue, Suite 1400
Cleveland, OH  44114
Occupation:     Paralegal/Notary


DOMESTIC GUARANTORS:
 
ADAPTIVE SWITCH LABORATORIES, INC.
 
THE AFTERMARKET GROUP, INC.
 
ALTIMATE MEDICAL, INC.
 
CENTRALIZED MEDICAL EQUIPMENT LLC
 
CHAMPION MANUFACTURING INC.
 
FAMILY MEDICAL SUPPLY LLC
 
THE HELIXX GROUP, INC.
 
INVACARE CANADIAN HOLDINGS, INC.
 
INVACARE CANADIAN HOLDINGS, LLC
 
INVACARE CONTINUING CARE, INC.
 
INVACARE CREDIT CORPORATION
 
INVACARE FLORIDA CORPORATION
 
INVACARE HOLDINGS, LLC
 
INVACARE INTERNATIONAL CORPORATION
 
INVACARE SUPPLY GROUP, INC.
 
INVAMEX HOLDINGS LLC
 
KUSCHALL, INC.
 
ROADRUNNER MOBILITY, INCORPORATED
 
By:            /s/ Robert K. Gudbranson
Name:            Robert K. Gudbranson
Title:              Treasurer
 
FREEDOM DESIGNS, INC.
a California corporation
 
By:            /s/ Robert K. Gudbranson
Name:            Robert K. Gudbranson
Title:              Chief Financial Officer
 

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
DOMESTIC GUARANTORS (continued):
 
GARDEN CITY MEDICAL INC.
a Delaware corporation
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:              Vice President
 
INVACARE FLORIDA HOLDINGS, LLC
a Delaware limited liability company
 
By:            /s/ Gerald B. Blouch
 
Name:            Gerald B. Blouch
 
Title:              President
 
INVACARE HCS, LLC
an Ohio limited liability company
 
By:            /s/ Gerald B. Blouch
 
Name:            Gerald B. Blouch
 
Title:              President
 
FOREIGN GUARANTORS:
 
HEALTHCARE EQUIPMENT WA PTY. LTD.
an Australian proprietary limited company
 
By:           /s/ Robert K. Gudbranson
 
Name:           Robert K. Gudbranson
 
Title:            Attorney-In-Fact, by Power of Attorney dated
 
October 22, 2010
 
HOME HEALTH EQUIPMENT PTY. LTD
an Australian proprietary limited company
 
By:           /s/ Robert K. Gudbranson
 
Name:           Robert K. Gudbranson
 
Title:            Attorney-In-Fact, by Power of Attorney dated
 
October 22, 2010
 

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
FOREIGN GUARANTORS (continued):
 
MORRIS SURGICAL PTY. LTD
an Australian proprietary limited company
 
By:           /s/ Robert K. Gudbranson
 
Name:           Robert K. Gudbranson
 
Title:             Attorney-In-Fact, by Power of Attorney dated
 
October 22, 2010
 
6123449 CANADA INC.
a Canadian corporation
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Treasurer
 
CARROLL HEALTHCARE GENERAL PARTNER, INC.
an Ontario corporation
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Treasurer
 
CARROLL HEALTHCARE INC.
an Ontario corporation
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Treasurer
 
CARROLL HEALTHCARE GENERAL PARTNER, INC.
an Ontario corporation,
as general partner of, and for and on behalf of,
 
CARROLL HEALTHCARE L.P.
an Ontario limited partnership
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Treasurer
 

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
FOREIGN GUARANTORS (continued):
 
INVACARE CANADA GENERAL PARTNER INC.
a Canadian corporation
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Treasurer
 
6123449 CANADA INC.
a Canadian corporation,
as general partner of, and for and on behalf of,
 
MOTION CONCEPTS L.P.
an Ontario limited partnership
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Treasurer
 
PERPETUAL MOTION ENTERPRISES LIMITED
an Ontario corporation
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Treasurer
 
INVACARE A/S
a Danish limited liability company
 
By:   /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Attorney-In-Fact
 
INVACARE EC-HØNG A/S
a Danish limited liability company
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Attorney-In-Fact
 
INVACARE B.V.
a Dutch private company with limited liability
 
(besloten vennootschap met beperkte aansprakelijkheid)
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Attorney-In-Fact
 

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
FOREIGN GUARANTORS (continued):
 
INVACARE HOLDINGS TWO B.V.
a Dutch private company with limited liability
 
(besloten vennootschap met beperkte aansprakelijkheid)
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Attorney-In-Fact
 
AQUATEC OPERATIONS GMBH
a German corporation
 
By:  /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Attorney-In-Fact
 
INVACARE AQUATEC GMBH
a German corporation
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Attorney-In-Fact
 
INVACARE (DEUTSCHLAND) GMBH
a German corporation
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Attorney-In-Fact
 
SCANDINAVIAN MOBILITY GMBH
a German corporation
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Attorney-In-Fact
 
ULRICH ALBER GMBH
a German corporation
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Attorney-In-Fact

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
FOREIGN GUARANTORS (continued):
 
DYNAMIC CONTROLS
a New Zealand corporation
 
By:             /s/ Robert K. Gudbranson
Name:             Robert K. Gudbranson
Title:              Attorney
 
Witness:
Signature:  /s/ Rachel Ann Sabato
     

Full Name:        Rachel Ann Sabato
Address:          Calfee, Halter & Griswold LLP
800 Superior Avenue, Suite 1400
Cleveland, OH  44114
Occupation:    Paralegal/Notary
 
DYNAMIC SUZHOU HOLDINGS NEW ZEALAND
a New Zealand corporation
 
By:             /s/ Robert K. Gudbranson
Name:             Robert K. Gudbranson
Title:               Attorney
 
Witness:
Signature:  /s/ Rachel Ann Sabato
     

Full Name:       Rachel Ann Sabato
Address:          Calfee, Halter & Griswold LLP
800 Superior Avenue, Suite 1400
Cleveland, OH  44114
Occupation:    Paralegal/Notary
 
INVACARE NEW ZEALAND
a New Zealand corporation
 
By:             /s/ Robert K. Gudbranson
Name:              Robert K. Gudbranson
Title:               Attorney
 
Witness:
Signature:  /s/ Rachel Ann Sabato
     

Full Name:     Rachel Ann Sabato
Address:        Calfee, Halter & Griswold LLP
800 Superior Avenue, Suite 1400
Cleveland, OH  44114
Occupation:   Paralegal/Notary
 
INVACARE AS
a Norwegian corporation
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Attorney-In-Fact
 

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
FOREIGN GUARANTORS (continued):
 
DOLOMITE AB
a Swedish limited liability company
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Attorney-In-Fact
 
DOLOMITE HOLDING AB
a Swedish limited liability company
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Attorney-In-Fact
 
INVACARE AB
a Swedish limited liability company
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Attorney-In-Fact
 
INVACARE HOLDING AB
a Swedish limited liability company
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Attorney-In-Fact
 
INVACARE DOLOMITE AB
a Swedish limited liability company
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Attorney-In-Fact
 
INVACARE REA AB
a Swedish limited liability company
 
By:             /s/ Robert K. Gudbranson
 
Name:             Robert K. Gudbranson
 
Title:               Attorney-In-Fact
 

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
FOREIGN GUARANTORS (continued):
 
INVACARE UK OPERATIONS LIMITED, [a private limited company organized under the
laws of England and Wales]
 
Acting By: /s/ Robert K.
Gudbranson                                                                
Name:               Robert K. Gudbranson
Title:                 Director
 
In presence of:
Signature:    /s/ Rachel Ann Sabato
     

Full Name:       Rachel Ann Sabato
Address:         Calfee, Halter & Griswold LLP
800 Superior Avenue, Suite 1400
Cleveland, OH  44114
Occupation:    Paralegal/Notary
 

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
LENDERS:
 
PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent
 
By:  /s/ Joseph G.
Moran                                                          
 
Name:  Joseph G. Moran
 
Title:  Senior Vice President
 

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
KEYBANK NATIONAL ASSOCIATION, individually and as Co-Syndication Agent
 
By:  /s/ Sukanya Raj                                                           
 
Name:  Sukanya Raj
 
Title:  Vice President and Portfolio Manager
 

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
BANK OF AMERICA, N.A., individually and as Co-Syndication Agent
 
By:  /s/ Yinghua
Zhang                                                           
Name:  Yinghua Zhang
Title:  Vice President

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
RBS CITIZENS, N.A., individually and as Documentation Agent
 
By: /s/ Joshua Botnick                                                         
Name:  Joshua Botnick
Title:  Vice President

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
SUNTRUST BANK
 
By:  /s/ John Cappellari                                            
Name:  John Cappellari
Title:  Vice President

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
 
By:  /s/ Dana J.
Moran                                                               
Name:  Dana J. Moran
Title:  Vice President

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
DNB NOR BANK ASA
 
By: /s/ Philip F.
Kurpiewski                                                              
Name:  Philip F. Kurpiewski
Title:  Senior Vice President


 
By: /s/ Kristin
Riise                                                              
Name:  Kristin
Riise                                                                   
Title:    First Vice
President                                                                    

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
NORDEA BANK FINLAND Plc, New York & Cayman Island Branches
 
By: /s/ Henrik M.
Steffensen                                                        
Name:  Henrik M. Steffensen
Title:  Senior Vice President


 
By:  /s/ Gerald E. Chelius,
Jr.                                                            
Name:  Gerald E. Chelius, Jr.
Title:  Senior Vice President Credit

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
HSBC BANK USA, N.A.
 
By: /s/ Frank M.
Eassa                                                           
Name:  Frank M. Eassa
Title:  Assistant Vice President

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
THE HUNTINGTON NATIONAL BANK
 
By: /s/ Brian H.
Gallagher                                                              
Name:  Brian H. Gallagher
Title:    Senior Vice President

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
FIRSTMERIT BANK N.A.
 
By: /s/ Robert G.
Morlan                                                             
Name:  Robert G. Morlan
Title:  Senior Vice President

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
FIRST COMMONWEALTH BANK
 
By: /s/ Stephen J.
Orban                                                           
Name:  Stephen J. Orban
Title:  Senior Vice President

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
TRISTATE CAPITAL BANK
 
By:  /s/ David A.
Molnar                                                            
Name:  David A. Molnar
Title:  Regional President

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FIRST AMENDMENT TO SECURITY AGREEMENT
 
THIS FIRST AMENDMENT TO SECURITY AGREEMENT (the "Amendment") is dated as of
April 5, 2011 and is made by and among EACH OF THE PERSONS LISTED ON THE
SIGNATURE PAGES HERETO AND EACH OF THE OTHER PERSONS WHICH BECOME DEBTORS
HEREUNDER FROM TIME TO TIME (each a "Debtor" and, collectively, the "Debtors"),
and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent (the "Agent") for
the Lenders (as defined below).
 
WITNESSETH:
 
WHEREAS, reference is made to that certain Credit Agreement dated as of
October 28, 2010 (together with all amendments, restatements, modifications,
extensions, supplements, renewals, refinancings, and the like thereto, made on
or before the date hereof and from time to time hereafter, the "Credit
Agreement"), by and among Invacare Corporation, an Ohio corporation (the
"Company"), each of the other Borrowers now or hereafter party thereto, each of
the Guarantors now or hereafter party thereto (the "Guarantors"), the Lenders
from time to time party thereto (the "Lenders"), and the Agent; and
 
WHEREAS, pursuant to the Credit Agreement, the Debtors entered into that certain
Security Agreement dated as of October 28, 2010 in favor of the Agent (together
with all amendments, restatements, modifications, extensions, supplements,
renewals, refinancings, and the like thereto, made on or before the date hereof,
the "Security Agreement"); and
 
WHEREAS, the Borrowers and the Guarantors have requested that the Lenders make
certain amendments to the Credit Agreement pursuant to a First Amendment to
Credit Agreement dated as of even date herewith (the "First Amendment to Credit
Agreement") and, in connection therewith, the Debtors have requested that the
Lenders make certain amendments to the Security Agreement, and the Lenders are
agreeable to such amendments upon the terms set forth therein and herein.
 
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:
 
 1. Definitions.  Capitalized terms used in this Amendment unless otherwise
defined herein shall have the meanings ascribed to them in the Security
Agreement, as amended by this Amendment.
 
 2. Amendments to Security Agreement.
 
(a) The proviso at the end of the first paragraph of Section 2 of the Security
Agreement is hereby amended and restated in its entirety as follows:
 
provided, however, notwithstanding the foregoing, so long as no Event of Default
has occurred and is continuing, the Debtors shall not be required to (the
"Conditionally Waived Requirements") (a) perfect the Lender's security interest
in (i) titled vehicles, (ii) petty-cash bank accounts not maintained with PNC
Bank, National Association holding the Dollar Equivalent of not more than
$125,000.00 in the aggregate or otherwise deemed immaterial by the
Administrative Agent, except by the filing of a UCC-1 financing statement, (iii)
financial assets held in investment accounts, except by the filing of a UCC-1
financing statement, (iv) commercial tort claims which could not result in a
payment of $1,000,000.00 or more to a Debtor, except by filing of a UCC-1
financing statement describing such commercial tort claims generally, and (v)
foreign intellectual property, except to the extent filing with the U.S. Patent
and Trademark Office perfects such security interest, and (b) comply with
requirements of the Assignment of Claims Act of 1940 and regulations promulgated
thereunder ("Assignment of Claims Act").
 
 
A-1

--------------------------------------------------------------------------------

 
(b) The introductory clause and clause (i) of the second paragraph of Section 2
of the Security Agreement is hereby amended and restated in their entirety as
follows:
 
Notwithstanding the foregoing, no security interest, a conditional security
interest or limited security interest (as applicable, pursuant to this
provision) is hereby granted in the following Collateral (collectively, the
"Excluded Property"), to the extent expressly specified below:  (i) any permit,
license, contract or lease to the extent that (and in each case only for so long
as) such grant of a security interest is prohibited by any applicable Laws or is
prohibited by, or constitutes a breach or default under or results in the
termination of or gives rise to a right on the part of the parties thereto other
than a Debtor to terminate, such permit or license, contract or lease, except to
the extent that such Laws or a term in such permit, license, contract or lease
providing for such prohibition, breach, default or right of termination is
ineffective or rendered unenforceable under applicable Laws (including the
Code), provided, however, that, except with respect to contracts with the United
States, any one or more states thereof, or any department, agency or
instrumentality of the foregoing, the representations and warranties made by the
Loan Parties in Section 6.1.4 [No Conflict; Material Contracts; Consents] of the
Credit Agreement shall be true and correct in all material respects, and the
foregoing shall not be construed to limit such representations and warranties,
 
(c) Section 5(g) of the Security Agreement is hereby amended and restated in its
entirety as follows:
 
(g)           if an Event of Default occurs and continues, unless prohibited by
the applicable government contract, it will execute any instruments and take any
steps required by the Administrative Agent so that all monies due and to become
due under any contract or contracts with the United States or any department,
agency or instrumentality thereof or any one or more of the states of the United
States or any department, agency, or instrumentality thereof involving payment
to any Debtor or Debtors in excess of $1,000,000 in the aggregate shall be
assigned to the Administrative Agent and notice of the assignment given to and
acknowledged by the appropriate government agency or authority under the
Assignment of Claims Act;
 
 
A-2

--------------------------------------------------------------------------------

 
 3. Conditions to Effectiveness.  This Amendment shall become effective as of
the date on which the First Amendment to Credit Agreement becomes effective
pursuant to its terms (the "Effective Date").
 
 4. Miscellaneous.
 
(a) Force and Effect.  The Security Agreement, as amended by this Amendment, the
Credit Agreement, as amended by the First Amendment to Credit Agreement, and
each of the other Loan Documents are hereby ratified and confirmed and are in
full force and effect.  No novation to any Loan Document is intended or shall
occur by or as a result of this Amendment.
 
(b) Successors and Assigns.  This Amendment shall apply to and be binding upon,
and shall inure to the benefit of, each of the other parties hereto and their
respective successors and assigns permitted under the Credit Agreement.  Nothing
expressed or referred to in this Amendment is intended or shall be construed to
give any person or entity other than the parties hereto a legal or equitable
right, remedy or claim under or with respect to this Amendment or any Loan
Documents, it being the intention of the parties hereto that this Amendment and
all of its provisions and conditions are for the sole and exclusive benefit of
the parties hereto.
 
(c) Severability.  If any one or more of the provisions contained in this
Amendment or the Loan Documents shall be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained in this Amendment or the Loan Documents shall not in any
way be affected or impaired thereby, and this Amendment shall otherwise remain
in full force and effect.
 
(d) Governing Law.  This Amendment shall be deemed to be a contract under the
Laws of the State of New York and shall, pursuant to the New York General
Obligations Law § 5-1401, for all purposes be governed by and construed in
accordance with the Laws of the State of New York.
 
(e) Counterparts; Facsimile or Electronic Signatures.  This Amendment may be
executed in any number of counterparts each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute but one and the
same instrument.  Delivery of executed signature pages hereof by facsimile or
other electronic method of transmission (such as "pdf") from one party to
another shall constitute effective and binding execution and delivery thereof by
such party.  Any party that delivers its original counterpart signature to this
Amendment by facsimile or other electronic method of transmission hereby
covenants to personally deliver its original counterpart signature promptly
thereafter to the Administrative Agent.
 
(f) References to Security Agreement.  From and after the Effective Date, any
references to the Security Agreement contained in any of the Loan Documents
shall be deemed to refer to the Security Agreement as amended hereby and as
further amended, restated, modified or supplemented from time to time.
 
[SIGNATURE PAGES FOLLOW]
 

 
 
A-3 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECURITY AGREEMENT]
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Amendment as of the day and year first above written.
 
DOMESTIC BORROWER/DEBTOR:
INVACARE CORPORATION, an Ohio corporation
By: /s/ Robert K.
Gudbranson                                                                
Name:  Robert K. Gudbranson
Title:  Treasurer
 


 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECURITY AGREEMENT]
 
DOMESTIC GUARANTORS/DEBTORS:
 
ADAPTIVE SWITCH LABORATORIES, INC.
 
a Texas corporation
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:              Treasurer
 
THE AFTERMARKET GROUP, INC.
 
a Delaware corporation
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:              Treasurer
 
ALTIMATE MEDICAL, INC.
 
a Minnesota corporation
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:              Treasurer
 
CENTRALIZED MEDICAL EQUIPMENT LLC
 
a Massachusetts limited liability company
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:              Treasurer
 
CHAMPION MANUFACTURING INC.
 
a Delaware corporation
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:              Treasurer
 

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECURITY AGREEMENT]
 
FAMILY MEDICAL SUPPLY LLC
 
a Delaware limited liability company
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:              Treasurer
 
FREEDOM DESIGNS, INC.
 
a California corporation
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:             Chief Financial Officer
 
GARDEN CITY MEDICAL INC.
 
a Delaware corporation
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:              Vice President
 
THE HELIXX GROUP, INC.
 
an Ohio corporation
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:              Treasurer
 
INVACARE CANADIAN HOLDINGS, INC.
 
a Delaware corporation
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:              Treasurer
 
INVACARE CANADIAN HOLDINGS, LLC
 
a Delaware limited liability company
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:              Treasurer
 

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECURITY AGREEMENT]
 
INVACARE CONTINUING CARE, INC.
 
a Missouri corporation
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:              Treasurer
 
INVACARE CREDIT CORPORATION
 
an Ohio corporation
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:              Treasurer
 
INVACARE FLORIDA CORPORATION
 
a Delaware corporation
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:              Treasurer
 
INVACARE FLORIDA HOLDINGS, LLC
 
a Delaware limited liability company
 
By:            /s/ Gerald B. Blouch
 
Name:            Gerald B. Blouch
 
Title:              President
 
INVACARE HCS, LLC
 
an Ohio limited liability company
 
By:            /s/ Gerald B. Blouch
 
Name:            Gerald B. Blouch
 
Title:              President
 
INVACARE HOLDINGS, LLC
 
an Ohio limited liability company
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:              Treasurer
 

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECURITY AGREEMENT]
 
INVACARE INTERNATIONAL CORPORATION
 
an Ohio corporation
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:              Treasurer
 
INVACARE SUPPLY GROUP, INC.
 
a Massachusetts corporation
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:              Treasurer
 
INVAMEX HOLDINGS LLC
 
an Delaware limited liability company
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:              Treasurer
 
KUSCHALL, INC.
 
a Delaware corporation
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:              Treasurer
 
ROADRUNNER MOBILITY, INCORPORATED
 
a Texas corporation
 
By:            /s/ Robert K. Gudbranson
 
Name:            Robert K. Gudbranson
 
Title:              Treasurer
 


 

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECURITY AGREEMENT]
 
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
 
 
By:  /s/ Joseph G.
Moran                                                           
Name:  Joseph G. Moran
Title:  Senior Vice President
 


